Citation Nr: 1630968	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-49 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran only raised a claim of service connection for PTSD due to military sexual trauma, the record shows a diagnosis of depressive disorder NOS.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Accordingly, the claim has been recharacterized.  

The Veteran's appeal originally included the issues of service connection for bilateral hearing loss, chronic low back or cervical pain/strain, numbness and pain in the lower extremities, tinnitus, and a right shoulder disability.  Nevertheless, in July 2015, the Veteran verbally stated that she wanted to withdraw her appeal as to these issues.  Then, in March 2016, she reiterated her withdrawal in written form.  As such, the aforementioned issues are not currently before the Board for appellate review.


FINDING OF FACT

The weight of the evidence shows that the Veteran's current psychiatric disability of depressive disorder NOS is related to a sexual assault in service.


CONCLUSION OF LAW

The criteria for service connection for the current acquired psychiatric disability, diagnosed a depression, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, there must generally be: (1) medical evidence establishing a current diagnosis in conformance with the DSM-IV, per 
38 C.F.R. § 4.125; (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran submitted her claim of service connection for an acquired psychiatric disorder in July 2006.  VA treatment records from 2008 to 2012 shows diagnoses of depressive disorder NOS and PTSD.  See, e.g., VA psychiatry note from August 2008 and November 2008, received January 26, 2009, at 34 and 71 (in VBMS); 
VA mental health notes from March 2011 and May 2012, in CAPRI records, received July 25, 2012, at 98 and 164 (in Virtual VA).  

More recent VA treatment records show diagnoses of depression and anxiety, but not PTSD.  See, e.g., VA mental health notes from December 2012, January 2013, January 2014, and March 2014, in CAPRI records, received February 12, 2015, at 178, 188, 255, and 261 (in Virtual VA); VA mental health notes from April 2015 and November 2015, in CAPRI records, received March 3, 2016, at 32 and 135 (in Virtual VA).  A PTSD screening test from May 2013 was negative.

An April 2015 VA examination shows a diagnosis of depression.  The examiner noted the Veteran's prior diagnosis of PTSD, but stated that the Veteran no longer meets the diagnostic criteria for PTSD and no longer receives treatment for PTSD.  

The medical evidence clearly shows that the Veteran currently suffers from an acquired psychiatric disability.  Nevertheless, the most probative evidence shows that there is not a current diagnosis of PTSD in conformance with DSM-IV criteria, as required for service connection.  In this regard, the opinion of the April 2015 VA examiner is more probative than the assessment by the VA treating providers regarding the nature of the current diagnosis, as it was based on mental health expertise and, importantly, include detailed explanations regarding DSM-IV requirements for diagnosing mental health disabilities.  In light of the absence of a valid diagnosis, service connection for PTSD is not warranted at this time.  
See 38 C.F.R. §§ 3.304(f), 4.125.  The Board, nonetheless, will consider service connection for the Veteran's currently diagnosed depressive disorder NOS.

The Veteran has offered competent evidence of a sexual assault in service.  See November 2007 statement (describing particulars of the event).  In addition, in a December 2008 statement (received January 2009), the Veteran's representative recounted a conversation with a childhood friend of the Veteran.  According to the friend, the Veteran complained of a sexual assault in service.  The Board, at this time, has no reason to doubt the credibility of the Veteran.  Additionally, in AZ v. Shinseki, 731 F.3d 1303, 1318, 1322 (Fed .Cir. 2013) the Federal Circuit held that VA may not treat the absence of service records documenting sexual assault, or the absence of a report to military authorities, as evidence that the alleged sexual assault did not occur.  Thus, resolving any doubt in favor of the Veteran, the Board finds that the evidence establishes the occurrence of the sexual assault.

The April 2015 VA examiner opined that the Veteran's currently diagnosed depressive disorder is "symptomatic" of her military sexual trauma in service.

In sum, the weight of the evidence supports a finding that the Veteran's current psychiatric disability, diagnosed as depressive disorder NOS, is related to her sexual assault in service.  Resolving doubt in favor the Veteran, the Board finds that the criteria for service connection have been met.  38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for depression is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


